Order entered March 5, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01147-CV

   ROSS STORES, INC., ROSS DRESS FOR LESS, INC., AND STEVEN
                       FUENTES, Appellants

                                          V.

                           FREDDIE PRICE, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-03907-B

                                      ORDER

      Before the Court is appellee’s March 4, 2020 agreed motion to extend time

to file her responsive brief. The extension is sought, in part, because the parties are

attempting to resolve their dispute. We GRANT the motion and ORDER the

responsive brief, a status report, or a motion to dismiss be filed no later than April

3, 2020.


                                               /s/   BILL WHITEHILL
                                                     JUSTICE